Exhibit 10.1
AMENDMENT TO
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     This Amendment (“Amendment”) to the Amended and Restated Employment
Agreement (“Agreement”) effective as of January 1, 2009 between Cincinnati Bell,
Inc., an Ohio corporation (“Employer”) and John F. Cassidy (“Employee”) is made
as of the Effective Date. For purposes of this Agreement, “Effective Date” means
February 5, 2010.
     Employer and Employee agree as follows:

1.   Section 4 of the Agreement shall be amended by adding subsection D. to read
as follows:

    D. On February 5, 2010, Employee shall receive a Retention Bonus (“Retention
Bonus”) in the amount of $2,100,000.00. Notwithstanding any contrary provision
of this Agreement, the Retention Bonus shall be subject to repayment to Employer
if, prior to December 31, 2012 (“Repayment Date”), this Agreement is terminated
for Cause under Section 13.C., or if Employee voluntarily resigns employment
under Section 13.F. or retires under Section 13.G. (collectively, a “Repayment
Event”). Upon the occurrence of a Repayment Event, the portion of the Retention
Bonus which shall be repaid by Employee to Employer shall be equal to
$50,000.00, multiplied by the number of calendar months between the date of the
Repayment Event and the Repayment Date. Repayment shall be made in 120
substantially equal monthly installments, beginning on the first day of the
month after the Repayment Event.

2.   In all other respects, the Agreement shall remain in full force and effect.

     In witness whereof, the parties hereto have cause this Amendment to the
Agreement to be duly executed as of the date and year first above written.

              CINCINNATI BELL INC.       EMPLOYEE
 
           
By:
  /s/ Phillip R. Cox       /s/ John F. Cassidy
 
           
 
  Title: Chairman of the Board        
 
           
Date:
  01-29-10     Date:  02-05-10

 